Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed July 27, 2022.

Drawings
The drawing correction filed March 30, 2022 has been approved.

Claim Objections
Claim 1 is objected to because the applicant describes the movement of the door glass as being upward and downward on line 3 of claim 1 and as upward or downward on line 10 of claim 1.  It is suggested that the applicant use the same language to refer to the same movement of the door glass.
Claim 3 is objected to because the applicant has inconsistently used different spellings for sidewall.  See line 2 of claim 3 which sets forth a second side wall while line 7 of claim 3 refers to the second sidewall.  It is suggested that the applicant use the same spelling of sidewall.
Appropriate correction is required.

Double Patenting
	There is currently no double patenting rejection based on US Application Nos. 16/645,666 and 16/646,402.  The applicant is advised, however, that the prosecution of US Application Nos. 16/645,666 and 16/646,402 may create a double patenting rejection in the future.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki (US 2014/0132029) in view of Yokota et al. (US 2015/0135600).  Kuroki discloses a door sash structure, comprising:
a sash 21 configured to guide a front end edge of a door glass 6 of a vehicle while the door glass moves upward and downward, said door glass 6 including an inner surface facing an inside of the vehicle and an outer surface opposite the inner surface; 
a mirror attachment member 27 configured to allow a door mirror 9 to be attached thereto, the mirror attachment member 27 being fixed to the sash;
an outer reinforcement attachment member 28, which is a separate member from an outer reinforcement 24, configured to allow the outer reinforcement 24 to be attached thereto, and
a frame member (labeled below) which is separate member from the sash 21, that is configured to guide the door glass together with the sash while the door glass moves upward or downward, the frame member being directly fixed to the sash 21, wherein 
the outer reinforcement 24 extends along the door glass 6,
the outer reinforcement 24 lies adjacent to and on an outer side of the door glass 6 relative to the vehicle,
the outer reinforcement attachment member 28 is directly fixed to an outer surface of the mirror attachment member 27 that faces a same direction as the outer surface of the door glass as shown in figure 4, 
the outer reinforcement attachment member 28 is a separate member from the sash 21,
the outer reinforcement attachment member 28 includes a first extending portion (labeled below) that extends in a direction intersecting a direction in which the sash extends, and 
the mirror attachment member 27 includes a second extending portion (labeled below) and a door mirror attachment portion (labeled below), the second extending portion directly fixed to and extending from the frame member as set forth on lines 3-7 of paragraph 34, and the door mirror attachment portion being surrounded by the sash, the first extending portion, and the second extending portion and configured to allow the door mirror to be attached thereto (claim 1);
	wherein the outer reinforcement attachment member 28 is spaced from the sash 21 (claim 2);
wherein the outer reinforcement attachment member 28 includes an attachment portion (labeled below), a first fixing portion (labeled below), and a second fixing portion (labeled below), the attachment portion being configured to allow the outer reinforcement 24 to be attached thereto, the first fixing portion extending from the attachment portion and being directly fixed to the mirror attachment member 27, and the second fixing portion extending from the attachment portion and being directly fixed to the mirror attachment member 27 at points e and f as shown in figure 5, the attachment portion has an outer surface (labeled below) facing the same direction as the outer surface of the door glass, and a virtual line (labeled below) connecting the first fixing portion and the second fixing portion intersects the attachment portion when the outer reinforcement attachment member is viewed in a direction normal to the outer surface of the attachment portion (claim 4).
Kuroki is silent concerning the mirror attachment member being directly fixed to the sash.
	However, Yokota et al. discloses a mirror attachment member 32 being directly fixed to a sash 18 (claim 1);
	wherein the sash 18 includes a first sidewall 35a, a second side wall 30, 35b, and an end wall 35c, the first sidewall 35a extending along the outer surface of the door glass 21, the second sidewall 30, 35b extending along the inner surface of the door glass 21, and the end wall 35c being connected to the first sidewall and the second sidewall and extending along the front end edge of the door glass, and the mirror attachment member 32 is directly fixed to the second sidewall 30, 35b (claim 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kuroki with a direct attachment, as taught by Yokota et al., to more securely support the sash and to increase the strength of the door.

    PNG
    media_image1.png
    1638
    1106
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1645
    1093
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are moot in view of the new grounds of rejection.
Note that the frame member now includes more than element 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634